PER CURIAM.
The petitioner, Louis Charles Sheptin, appeals the denial by the circuit court of his petition for writ of habeas corpus wherein it was alleged that Sheptin had been denied a speedy parole revocation hearing.
On the representation of counsel for the said petitioner-appellant that the petition has been rendered moot due to the petitioner having obtained his parole revocation hearing, the petition hereby is dismissed.
Assuming arguendo that we entertained this matter on the merits, it would have been the opinion of this court that the trial court was eminently correct in denying the petition, and we would have affirmed on the authority of § 79.09, Fla.Stat.; Anderson v. State, Fla.App. 1962, 141 So.2d 285; Baggett v. Wainwright, Fla.1969, 229 So.2d 239, 243; State ex rel. Wainwright v. Holley, Fla.App.1970, 234 So.2d 409; Ruiter v. Wainwright, Fla.App.1971, 249 So.2d 67; Janes v. Heidtman, Fla.App. 1973, 272 So.2d 207; State v. Sampson, Fla.App.1974, 297 So.2d 120.
It is so ordered.